DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-21 are allowed in this Office action.

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Dillon Durnford on December 23, 2021.
The claims are amended as follows and will replace all previous version(s):
Claim 1. (Currently Amended) A system for improving 
at least one hardware processor; and memory storing instructions that, when executed, cause the at least one hardware processor to: 
submit a first database query to the database management system; 
, wherein the query optimizer is from a plurality of query optimizers suitable for executing the first database query, each of the plurality of query optimizers is associated with a different database management system; 
cause the database management system to execute each of a plurality of test plans that the database management system is capable of using to execute the first database query, wherein the plurality of test plans includes at least one plan not generated by the query optimizer; 
receive information indicative of an amount of time taken by the database management system to execute the first database query using each of the plurality of test plans; 
determine, based on the amount of time taken to execute the first database query using the plan selected by the query optimizer and the amount of time taken to execute the first database query using each test plan, a metric indicative of the effectiveness of the query optimizer, wherein the effectiveness indicates a quality of plans that the optimizer selects; 
cause the metric indicative of the effectiveness of the query optimizer to be presented to a user; and
allow the user, based on the presented metric, to make changes to the query optimizer to improve the determined effectiveness.  
Claim 2. (Original) The system of claim 1, wherein the memory stores a plurality of database queries, including the first database query, and the instructions further cause the at least one hardware processor to: 
submit each of the plurality of database queries to the database management system; 2 QB\71180893.1U.S. 16/617,245 Brandeis 1346Q&B 154437.00055 
receive, for each of the plurality of database queries, information indicative of an amount of time taken by the database management system to execute the database query using a plan selected by the query optimizer; 
cause, for each of the plurality of database queries, the database management system to execute each of a plurality of test plans that the database management system is capable of using to execute the database query; 
receive, for each of the plurality of database queries, information indicative of an amount of time taken by the database management system to execute the database query using each of the plurality of test plans associated with the database query; 
determine, for each of the plurality of database queries, a proportion of the test plans associated with execution times longer than the amount of time taken to execute the database query using the plan selected by the query optimizer; and 
calculate the metric based on the proportion of the test plans associated with execution times longer than the amount of time taken to execute the database query using the plan selected by the query optimizer associated with each of the plurality of database queries.  

Claim 3. (Currently Amended) The system of claim 2, wherein the metric is based on the number of database queries of the plurality of database queries for which the plan selected by the query optimizer is associated with a longer execution time than each of the plurality of test plans.  
Claim 4. (Currently Amended) The system of claim 1, wherein the instructions further cause the at least one hardware processor to: 
generate n test plans that each causes the database management system to execute the first database query, wherein each of the plurality of test plans is one of the n test plans; 
determine that n is not large enough to produce a reliable estimate of the metric based on a value of n and a proportion of the plurality of test plans associated with execution times longer than the amount of time taken to execute the first database query using the plan selected by the query optimizer; 
calculate a number of test plans n' to be generated to reliably estimate the metric, wherein n’ > n; and
Brandeis 1346Q&B 154437.00055 generate additional test plans that each causes the database management system to execute the first database query until n' test plans have been generated.  
Claim 5. (Currently Amended) The system of claim 4, wherein the instructions further cause the at least one hardware processor to: 
determine that at least one of the following conditions does not hold:  
	n x p ≥ 5; and
	n x (1 – p) ≥ 5,
where p is the proportion of the plurality of test plans associated with execution times longer than the amount of time taken to execute the first database query using the plan selected by the query optimizer; and 
in response to determining that the at least one of the conditions does not hold, determine that n is not large enough to produce a reliable estimate of the metric.  
Claim 6. (Original) The system of claim 4, wherein the instructions further cause the at least one hardware processor to: 
identify a plurality of tables associated with the first database query; 
randomly select a join order for the plurality of tables; and 
generate a first test plan of the plurality of test plans based on the join order.  
Claim 7. (Currently Amended) The system of claim 1, wherein the instructions further cause the at least one hardware processor to: 
identify a first test plan of the plurality of test plans that caused the database management system to execute the first database query in a least amount of time; 
in response to identifying the first test plan, compare the amount of time taken to execute the plan selected by the query optimizer to the amount of time taken to execute the first test plan; and 
calculate, based on the comparison of the amount of time taken to execute the plan selected by the query optimizer to the amount of time taken to execute the first test plan, a second metric indicative of the effectiveness of the query optimizer.  


Claim 8. (Currently Amended) The system of claim 1, wherein the instructions further cause the at least one hardware processor to: 
request, from an application program interface (API) associated with the database management system, the information indicative of the amount of time taken by the database management system to execute the first database query using [[a]] the plan selected by the query optimizer; and 
receive, from the API, the information indicative of the amount of time taken by the database management system to execute the first database query using [[a]] the plan selected by the query optimizer.  
Claim 9. (Original) The system of claim 8, wherein the instructions further cause the at least one hardware processor to request, from the API, indicative of an amount of time taken by the database management system to execute the first database query using each of the plurality of test plans.  
Claim 10. (Original) The system of claim 8, wherein the instructions further cause the at least one hardware processor to: 
receive, in response to a request submitted to the API, syntax to cause the database management system to execute the first test plan; and 
cause the database management system to execute the first test plan using the syntax received from the API.  



Claim 11. (Currently Amended) A method for improving the effectiveness of a query optimizer of a database management system, comprising: 
submitting a first database query to the database management system; 
receiving information indicative of an amount of time taken by the database management system to execute the first database query using a plan selected by the query optimizer, wherein the query optimizer is from a plurality of query optimizers suitable for executing the first database query, each of the plurality of query optimizers is associated with a different database management system; 
causing the database management system to execute each of a plurality of test plans that the database management system is capable of using to execute the first database query, wherein the plurality of test plans includes at least one plan not generated by the query optimizer; 
receiving information indicative of an amount of time taken by the database management system to execute the first database query using each of the plurality of test plans; 
determining, based on the amount of time taken to execute the first database query using the plan selected by the query optimizer and the amount of time taken to execute the first database query using each test plan, a metric indicative of the effectiveness of the query optimizer, wherein the effectiveness indicates a quality of plans that the optimizer selects; 
causing the metric indicative of the effectiveness of the query optimizer to be presented to a user; and
allowing the user, based on the presented metric, to make changes to the query optimizer to improve the determined effectiveness.  
Claim 12. (Original) The method of claim 11, further comprising: 
submitting each of a plurality of database queries to the database management system; 
receiving, for each of the plurality of database queries, information indicative of an amount of time taken by the database management system to execute the database query using a plan selected by the query optimizer; 
causing, for each of the plurality of database queries, the database management system to execute each of a plurality of test plans that the database management system is capable of using to execute the database query; 
receiving, for each of the plurality of database queries, information indicative of an amount of time taken by the database management system to execute the database query using each of the plurality of test plans associated with the database query; 
determining, for each of the plurality of database queries, a proportion of the test plans associated with execution times longer than the amount of time taken to execute the database query using the plan selected by the query optimizer; and 6 QB\71180893.1U.S. 16/617,245 Brandeis 1346Q&B 154437.00055 
calculating the metric based on the proportion of the test plans associated with execution times longer than the amount of time taken to execute the database query using the plan selected by the query optimizer associated with each of the plurality of database queries.  

Claim 13. (Currently Amended) The method of claim 12, wherein the metric is based on the number of database queries of the plurality of database queries for which the plan selected by the query optimizer is associated with a longer execution time than each of the plurality of test plans.  
Claim 14. (Currently Amended) The method of claim 11, further comprising: 
generating n test plans that each causes the database management system to execute the first database query, wherein each of the plurality of test plans is one of the n test plans; 
determining that n is not large enough to produce a reliable estimate of the metric based on a value of n and a proportion of the plurality of test plans associated with execution times longer than the amount of time taken to execute the first database query using the plan selected by the query optimizer; 
calculating a number of test plans n' to be generated to reliably estimate the metric, wherein n’ > n; and
Brandeis 1346Q&B 154437.00055 generating additional test plans that each causes the database management system to execute the first database query until n' test plans have been generated.  
Claim 15. (Currently Amended) The method of claim 14, further comprising: determining that at least one of the following conditions does not hold:  
	n x p ≥ 5; and
	n x (1 – p) ≥ 5,
where p is the proportion of the plurality of test plans associated with execution times longer than the amount of time taken to execute the first database query using the plan selected by the query optimizer; and 
in response to determining that the at least one of the conditions does not hold, determining that n is not large enough to produce a reliable estimate of the metric.  
Claim 16. (Original) The method of claim 14, further comprising: 
identifying a plurality of tables associated with the first database query; 
randomly selecting a join order for the plurality of tables; and 
generating a first test plan of the plurality of test plans based on the join order.  
Claim 17. (Original) The method of claim 11, further comprising: 
identifying a first test plan of the plurality of test plans that caused the database management system to execute the first database query in a least amount of time; 
in response to identifying the first test plan, comparing the amount of time taken to execute the plan selected by the query optimizer to the amount of time taken to execute the first test plan; and 
calculating, based on the comparison of the amount of time taken to execute the plan selected by the query optimizer to the amount of time taken to execute the first test plan, a second metric indicative of the effectiveness of the query optimizer.  
  Claim 18. (Currently Amended) The method of claim 11, further comprising: 
requesting, from an application program interface (API) associated with the database management system, the information indicative of the amount of time taken by the database management system to execute the first database query using [[a]] the plan selected by the query optimizer; and 
receiving, from the API, the information indicative of the amount of time taken by the database management system to execute the first database query using [[a]] the plan selected by the query optimizer.  
Claim 19. (Original) The method of claim 18, further comprising requesting, from the API, indicative of an amount of time taken by the database management system to execute the first database query using each of the plurality of test plans.  
Claim 20. (Original) The method of claim 18, further comprising: 
receiving, in response to a request submitted to the API, syntax to cause the database management system to execute the first test plan; and 
causing the database management system to execute the first test plan using the syntax received from the API.  
Claim 21. (Currently Amended) A non-transitory computer readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for improving the effectiveness of a query optimizer of a database management system, the method comprising: 
submitting a first database query to the database management system; 
receiving information indicative of an amount of time taken by the database management system to execute the first database query using a plan selected by the query optimizer, wherein the query optimizer is from a plurality of query optimizers suitable for executing the first database query, each of the plurality of query optimizers is associated with a different database management system; 
causing the database management system to execute each of a plurality of test plans that the database management system is capable of using to execute the first database query, wherein the plurality of test plans includes at least one plan not generated by the query optimizer; 
receiving information indicative of an amount of time taken by the database management system to execute the first database query using each of the plurality of test plans; 
determining, based on the amount of time taken to execute the first database query using the plan selected by the query optimizer and the amount of time taken to execute the first database query using each test plan, a metric indicative of the effectiveness of the query optimizer, wherein the effectiveness indicates a quality of plans that the optimizer selects; 
causing the metric indicative of the effectiveness of the query optimizer to be presented to a user; and
allowing the user, based on the presented metric, to make changes to the query optimizer to improve the determined effectiveness.  

Summary of Related Prior Arts
The prior arts on record are summarized as follows:
i)	Belknap et al. (Pub. No. US 2009/0106219) teaches a database server receives a request to execute a database command. The database server determines an unverified plan is the best plan for satisfying the request. Rather than risk the unknown behavior of an unverified plan, the database server instead satisfies the request according to a verified plan. Subsequently, the database server executes the unverified plan to determine performance statistics. Based at least on the performance statistics, the database server determines whether or not to verify the unverified plan.

ii)	Belknap et al. (Pub. No. US 2010/0030758) teaches receiving a first (e.g., cost-based) execution plan for a user structured query language statement (User SQL) from a first (e.g., cost-based) optimizer, and receiving a second (e.g., rules-based) execution plan for the User SQL from a second, different (e.g., rules-based) query optimizer. A preferred execution plan is identified based on data produced by test executing the execution plans in a reproduced execution environment that reproduces at least a portion of an execution environment in which the user SQL runs. A database is controlled to execute the User SQL using the preferred execution plan.
iii)	Bestgen et al. (Pub. No. US 2008/0140622) teaches displaying explain data for a SQL query of a database that include: executing, by a SQL execution module, a SQL query in a database management system; accumulating, by the SQL execution module, actual run time data for the SQL query while executing the SQL query; and displaying, by an explain module, explain data for the SQL query while executing the SQL query, including displaying the accumulated actual run time data for the SQL query as part of the explain data for the SQL query.
iv)	Bruno et al. (Pub. No. US 2006/0212429) teaches leveraging threshold-based strategies applied to relational data to facilitate in determining an optimal execution plan for top-k selection queries. These strategies utilize a given query and relational data metadata to identify possible execution plans. This allows alternatives to scanning techniques to be considered in order to further enhance the overall efficiency of the optimal execution plan. A query optimizer can prune, for example, the alternative execution plans during enumeration of the plan space and/or during cost evaluations of the possible alternative execution plans. 
v)	Tran et al. (Pub. No. US 2016/0292167) teaches evaluating an operation from an execution plan of a query to offload the operation to another database management system for less costly execution. The execution plan is determined based on characteristics of the database management system that received the query for execution. One or more operations in the execution plan are then evaluated for offloading to another heterogeneous database management system. The offloading cost for each operation may also include communication cost between the database management systems. The operations that are estimated to be less costly to execute on the other database management system are then identified for offloading to the other database management system.
vi)	Gu et al. (Pat. No. US 9,262,477) teaches query optimizer accuracy is tested by measuring the actual execution times on a database of each of a plurality of alternative query plans for each of a plurality of queries, first ranking the plans by the actual execution times, then ranking the plans by estimated execution times, and correlating the two rankings by computing a rank correlation metric. The rank correlation metric is normalized so that different optimizers can be objectively compared.





Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claims 1-21:
In interpreting the claims filed on 15 November 2021, in light of the prosecution history of the instant application, the available prior art and the interview dated 23 December 2021 and the available prior art, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 11, and 21.
Other claims are also allowed based on their dependencies on claims 1, 11, and 21 respectively.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 270-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           /SON T HOANG/  Primary Examiner, Art Unit 2169                                                                                                                                                                                                      December 23, 2021